t c memo united_states tax_court robert j and anne l wilson petitioners v commissioner of internal revenue respondent docket nos filed date rex l sturm for petitioners michal cline for respondent supplemental memorandum findings_of_fact and opinion parr judge these proceedings arise out of a dispute between the parties over their differing computations under rule this opinion is supplementing wilson v commissioner tcmemo_1996_418 on date we filed our findings_of_fact and opinion in these cases tcmemo_1996_418 wilson i and directed that decisions be entered under rule petitioners have objected to respondent's computation under rule for the taxable_year we find petitioners' argument to be correct and therefore sustain their objection however for the taxable_year we find that both respondent's and petitioners' computations are incorrect accordingly based on the conclusions reached in wilson i we make the necessary adjustments to respondent's rule computation for as set out below in wilson i we made findings_of_fact which we adopt for purposes of this supplemental opinion however for clarity we begin with a brief summary of some of the facts found therein and also report additional findings_of_fact pertinent to this supplemental opinion findings_of_fact in petitioners received dollar_figure from the state of maryland the state representing the balance of a dollar_figure settlement award paid as compensation_for rental property that the state acquired through a quick take condemnation all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated proceeding the property was needed to widen and improve route in gaithersburg maryland in wilson i we held that of the dollar_figure condemnation_award received by petitioners dollar_figure is allocable to prejudgment_interest furthermore petitioners conceded that dollar_figure of the dollar_figure is taxable as postjudgment interest_income in petitioners paid dollar_figure for attorney's_fees incurred in connection with the condemnation proceedings petitioners did not claim the expenses on their return since they believed the fees were not deductible because they were attributable to a condemnation_award eligible for nonrecognition of gain pursuant to sec_1033 respondent determined in the notice_of_deficiency for that petitioners had unreported dividend income of dollar_figure however on brief respondent conceded that for petitioners had unreported dividend income of only dollar_figure in wilson i we found that for petitioners received a dollar_figure dividend distribution from the t rowe price stock fund stock fund which they failed to report on their income_tax return in petitioners received dollar_figure on the sale of the stock fund petitioners did not report the sale on their tax_return respondent determined in the notice_of_deficiency for that petitioners had a dollar_figure unreported capital_gain however the notice_of_deficiency failed to give petitioners credit for their basis in the stock fund on brief respondent conceded that petitioners had a dollar_figure basis in the stock and therefore are entitled to a dollar_figure loss in on the sale of the stock fund opinion i allocation of condemnation_award between gain from the sale of property and interest_income in their rule_155_computations for neither respondent nor petitioner made a correct allocation of the condemnation_award between gain from the sale of property and ordinary interest_income to comply with our holding in wilson i for petitioners' dollar_figure condemnation_award must be decreased not only by the dollar_figure attributable to postjudgment interest but also by the dollar_figure representing prejudgment_interest simultaneously petitioners' interest_income must be increased by that amount accordingly we find that in petitioners received a condemnation_award of dollar_figure which is characterized as capital_gain and interest_income of dollar_figure representing dollar_figure in prejudgment_interest and dollar_figure in postjudgment interest which is characterized as ordinary_income ii itemized_deduction for attorney fees respondent's rule computation fails to take into account the fact that petitioners incurred dollar_figure in attorney's_fees for in connection with the condemnation proceedings on their on brief respondent concedes a dollar_figure actual loss on the sale of the stock which we rounded up to dollar_figure rental property in gaithersburg maryland at trial and on brief petitioners argued that they should be allowed to deduct those expenses if the court should find as we indeed did in wilson i that the condemnation proceeds do not qualify for tax- free treatment under sec_1033 we agree with petitioners ordinary and necessary attorney fees are generally deductible subject_to certain restrictions under sec_67 provided such expenses are paid_or_incurred during the taxable_year with respect to an issue involving income-producing property sec_212 sec_1_212-1 income_tax regs in addition a deduction is allowed for attorney's_fees paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax with respect to although this issue was not raised by petitioners in their petition herein it was argued by them at trial and on brief and the evidence is uncontested that they indeed incurred attorney fees of dollar_figure in 87_tc_56 59_tc_551 wynn v commissioner tcmemo_1996_415 moreover at trial respondent did not object to petitioners' assertion that the attorneys' fees are at issue if the court should find that petitioners didn't reinvest the condemnation_award pursuant to sec_1033 normally we will not consider an issue that was not pleaded but raised for the first time on brief rule b however respondent did not object to petitioners' arguments and we find that based on the entire record respondent was not surprised or prejudiced by petitioners' position accordingly we deem the issue raised and tried by consent of the parties under rule b 399_f2d_744 4th cir affg tcmemo_1967_67 leahy v commissioner supra estate of horvath v commissioner supra christensen v commissioner tcmemo_1996_254 income-producing property sec_212 page v commissioner tcmemo_1993_398 affd 58_f3d_1342 8th cir in petitioners received a condemnation_award and paid attorney fees of dollar_figure in connection with the condemnation proceedings petitioners treated the condemnation_award as tax free under sec_1033 accordingly petitioners did not deduct the attorney's_fees because they thought they were precluded from doing so as the fees were allocable to what they believed to be tax-free_income sec_1_212-1 income_tax regs in wilson i we held that the condemnation_award received by petitioners in did not qualify for nonrecognition treatment under sec_1033 therefore the condemnation_award was includable in petitioners' income for as petitioners are required to include the condemnation_award in their taxable_income for they are also entitled to claim a deduction for the legal expenses_incurred in litigating the condemnation dispute accordingly we find that in petitioners paid and therefore may claim a miscellaneous itemized_deduction for attorney's_fees of dollar_figure sec_67 and b iii unreported dividend income in the notice_of_deficiency for respondent determined that petitioners had unreported dividend income of dollar_figure on brief respondent conceded that petitioners had only dollar_figure in unreported dividend income to reflect this concession respondent's rule computation should have subtracted dollar_figure from the dollar_figure amount instead respondent subtracted only dollar_figure from the dollar_figure amount moreover respondent's computation is flawed with respect to an additional item of dividend income in wilson i we found that petitioners received a dollar_figure dividend distribution from a stock fund which they failed to report on their income_tax return accordingly respondent's rule computation should have made an adjustment to increase petitioners' dividend income by this amount thus petitioners' unreported dividend income for is dollar_figure dollar_figure minus dollar_figure however rather than increasing petitioners' dividend income by dollar_figure respondent's rule computation decreases petitioners' determined capital_gain income of dollar_figure by dollar_figure thus leaving petitioners with a capital_gain of dollar_figure given this scenario we find that respondent's rule computation erroneously characterizes the dollar_figure distribution as capital_gain rather than as ordinary dividend income iv capital_loss in petitioners sold their stock fund for dollar_figure petitioners failed to report this transaction on their return in the notice_of_deficiency for respondent we note that the dollar_figure difference between the dollar_figure dividend distribution petitioner's failed to report and the dollar_figure capital_gain reflected in respondent's rule computation results from the fact that we rounded the dollar_figure amount up from dollar_figure see supra note determined that petitioners had a dollar_figure unreported capital_gain however respondent failed to give petitioners basis credit in determining their capital_gain on the sale of the stock on brief respondent conceded that petitioners had a basis in the stock fund of dollar_figure and therefore are entitled to a dollar_figure loss on the sale of the stock accordingly respondent should have subtracted dollar_figure from her dollar_figure of determined unreported capital_gain income this adjustment will account for petitioners' dollar_figure capital_loss however as discussed above respondent's rule computation erroneously decreases petitioners' capital_gain by only dollar_figure accordingly we sustain petitioners' rule computation for however with respect to the rule computation for the parties shall make the necessary adjustments as discussed herein to reflect the foregoing an order will be issued for and directing the parties to resubmit their rule_155_computations in accordance with the findings herein we note that the record is unclear as to the source of the additional dollar_figure dollar_figure minus dollar_figure of capital_gain income
